     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MICHAEL K. MARRIOTT, CSBN 280890
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
     Attorneys for Defendant
 9
                                       UNITED STATES DISTRICT COURT
10
                                     EASTERN DISTRICT OF CALIFORNIA
11
                                              SACRAMENTO DIVISION
12
13                                                     ) Case No.: 2:19-cv-00085-DMC
     MITCHELL TODD BECHTOLD,                           )
14                                                     ) STIPULATION AND ORDER FOR AN
                       Plaintiff,                      ) EXTENSION OF TIME
15                                                     )
              vs.                                      )
16                                                     )
                                                       )
17   ANDREW SAUL,                                      )
     Commissioner of Social Security,                  )
18                                                     )
                                                       )
19                     Defendant.
20
21            IT IS HEREBY STIPULATED, by and between the parties, through their respective
22   counsel of record, that Defendant’s time for responding to Plaintiff’s Motion for Summary
23   Judgment be extended from September 6, 2019, to October 7, 2019. This is Defendant’s first
24   request for an extension of time to respond to Plaintiff’s motion. Defendant requests this
25   extension due to an extremely heavy workload, including more than one-hundred (100) active
26   cases in district court. The parties further stipulate that the Court’s Scheduling Order shall be
27   modified accordingly.
28


     Stip. & Prop. Order for Ext.; 2:19-cv-00085-DMC   1
 1
                                                         Respectfully submitted,
 2
 3   Dated: September 5, 2019                            /s/ Joseph Clayton Fraulob*             .
                                                         Joseph Clayton Fraulob
 4                                                       (*By email authorization)
                                                         Attorney for Plaintiff
 5
 6
     Dated: September 5, 2019                            McGREGOR W. SCOTT
 7                                                       United States Attorney
 8
                                                   By:   /s/ Michael K. Marriott
 9                                                       MICHAEL K. MARRIOTT
                                                         Special Assistant U.S. Attorney
10                                                       Attorneys for Defendant
11
12
13                                                       ORDER
14
15   APPROVED AND SO ORDERED:
16
17   Dated: September 5, 2019
                                                                ____________________________________
                                                                DENNIS M. COTA
18                                                              UNITED STATES MAGISTRATE JUDGE

19
20
21
22
23
24
25
26
27
28


     Stip. & Prop. Order for Ext.; 2:19-cv-00085-DMC        2
